Citation Nr: 1816254	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-25 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for inguinal hernias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this issue in February 2017 and July 2017 for further development.  The Board finds that the RO has complied with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Inguinal hernia is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for inguinal hernia have not been met.  38 U.S.C.. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2017).

The Veteran was most recently afforded a VA examination in October 2017.  In its January 2018 brief, the Veteran's representative argued that the Veteran should be afforded a new VA examination.  Essentially, the representative argued that the examination is inadequate because the examiner did not consider the Veteran's competent statements of ongoing symptomatology.  However, review of the examination report shows that the examiner acknowledged the Veteran's reports of ongoing abdominal pain, but attributed this pain to other unrelated disorders.  In sum, the Board finds that the VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303   (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407   (1994)).  Therefore, the Board finds that the examination is adequate to adjudicate the Veteran's claim and no further examination is necessary.

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

The Veteran is seeking service connection for inguinal hernia.  He asserts that his hernia manifested in service as stomach pain.  He also reported that he had experienced such pain since service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, as an inguinal hernia is not one of the diseases enumerated under at 38 C.F.R. § 3.309(a), service connection may not be established based on continuity of symptomatology and a medical nexus is required.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent with respect to any findings of an inguinal hernia.  However, with respect to the Veteran's reports of stomach pain, a September 1969 hospital record notes the Veteran's report of upper abdominal pain, diarrhea, and fever; the diagnosis was acute pancreatitis.  The record notes that the Veteran was treated for acute pancreatitis and was completely free of symptoms at the time of discharge.  An October 1969 record notes that the Veteran's acute pancreatitis was treated and improved.  A January 1970 service examination prior to discharge showed that the abdomen and viscera were clinically evaluated as normal.  In a contemporaneous medical history, the Veteran reported stomach, liver or intestinal trouble.  However, the examiner noted that the Veteran was treated for pancreatitis during service that had resolved; there was no current diagnosis.   

In September 2011, the Veteran submitted a statement indicating that he recently had a hernia repair at a community hospital that was incurred during active service, but he was not aware he could secure services at a VA Hospital.  The RO requested that the Veteran either submit the private records pertaining to the Veteran's hernia repair surgery in approximately August 2010, or authorization so that the RO could obtain these records.  However, to date, the Veteran has not responded.  
Nevertheless, the record evidence indicates that the Veteran sought treatment from VA for a right inguinal hernia beginning in approximately 2013.  These records also refer to a right inguinal hernia repair in August 2010 at a private facility.  

The Veteran was afforded a VA examination in April 2017.  The VA examiner opined that the Veteran's inguinal hernias were less likely than not related to his military service.  The examiner's only rationale is that she did not identify any objective evidence in the Veteran's service treatment records of a medical evaluation, management, or treatment of a condition that could be related to the inguinal hernias.  However, as she did not discuss the Veteran's post-service complaints of abdominal pain, the Board previously determined that the examination was inadequate and remanded to obtain a new examination.

The Veteran was afforded another VA fee-based examination in October 2017.  After reviewing the record and examining the Veteran, the examiner opined that the Veteran's inguinal hernia was less likely than not incurred in or caused by the claimed in-service, event or illness.  The examiner rationalized that review of military records is silent for an evaluation, diagnosis or treatment of a hernia condition during military service.  The Veteran's complaints of abdominal pain during service were attributable to the diagnosis of acute pancreatitis for which he was treated.  At the time of the January 1970 separation examination, he was noted to have recuperated completely.  Although the Veteran had post-service abdominal complaints, it is less likely than not the Veteran's hernia was incurred during military service and went undiagnosed for roughly 40 years.  The Veteran's medical record did indicate fatty infiltration of the liver, which could cause abdominal pain.  The Veteran's diabetes, noted as poorly controlled with an HbA1c of 11.1 is a risk factor for fatty liver disease.  Nevertheless, it is less likely than not that the Veteran's hernias are related to active service.  

After considering the totality of the evidence of record, the Board finds that service connection for inguinal hernia is not warranted as there is no competent evidence linking any current disability to the Veteran's military service.  In this regard, service treatment records do not show any findings of an inguinal hernia.  Significantly, the discharge examination showed that the abdomen and viscera were clinically evaluated as normal.  The first post service medical evidence of a hernia shows that the Veteran underwent hernia repair in 2010, approximately 40 years after the Veteran's discharge from service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Again, service connection may not be established based on pertinent symptoms alone.  See Walker, cited above.  Significantly, after reviewing the claims file, the highly probative October 2017 VA examination with etiological opinion found that the Veteran's inguinal hernia was not related to service.  There is no medical evidence of record to refute this opinion.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report symptoms in service, as well as pertinent symptomatology since service.  However, although the Veteran has reported continuing stomach pain since service, he is not competent to directly link any current hernia disability to service as medical expertise is required.  Likewise, although the Veteran has credibly reported continuing stomach pain, he is not competent to determine whether his ongoing stomach pain was attributed to a hernia.  In this regard, the October 2017 VA examination clearly found that the Veteran's stomach discomfort was due to other factors.  Importantly, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Thus, the Veteran's assertions are outweighed by the October 2017 VA examination with opinion showing no relation between the Veteran's inguinal hernia and service.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for an inguinal hernia.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for inguinal hernia is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


